DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a CO2 removal method, classified in B01D53/1475.
II. Claims 25-261, drawn to an absorption/desorption system, classified in B01D53/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Group II’s apparatus can be used for materially different methods than Group I’s, such as removing NOx and/or SOx.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a 4/27/21 telephone conversation with agent Steven Burgess, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 25-26 are withdrawn from further consideration by the Examiner per 37 CFR 1.142(b) as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner has required restriction between product or apparatus claims and process claims. When applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected apparatus are found allowable, an otherwise proper restriction requirement between apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined. See MPEP § 821.04. For rejoinder to occur, applicant is also advised that the process claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in no rejoinder. See MPEP § 804.01.

Drawings
Applicant’s 3/25/19 Drawings are provisionally accepted.  Due to their complexity, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Claim Objections and Potential Claim Objections
Claim 3 is objected to because of the following informalities: “heterocyclyl” in said claim should be changed to “heterocyclyl ring” for consistency.  Appropriate correction is required.
Claims 16 and 23-24 are objected to for the following informalities: said claims’ phrase “and with a water content” should be changed to “and a water content” or “at a water content” for clarity.  Appropriate correction is required.
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 8 and 21, the most pertinent prior art appears to be Porcheron or Yang, whose teachings and suggestions are detailed below.  Said references do not, however, teach or suggest employing an absorbent free of water (which is considered to be an “additional solvent” per p. 2, ln. 1-2 of the specification-as-filed) as said claims require.
Applicant is advised that should claims 3 and 4 be found allowable, claims 13 and 11 will respectively be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-12, 14, 16-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porcheron et al., US 2013/0011314 (published 1/10/13) (“Porcheron”).  Regarding claims 1, 4-6, 10-12, 14, 17-18, Porcheron discloses a method comprising the 2-comprising mixed gas with a CO2-lean absorbent stream comprising a diamine, at 40oC, to give a CO2-lean product gas stream and a CO2-rich absorbent stream, and ii) heating the CO2-rich absorbent stream at 100-180oC (115-130oC being preferred) to give a CO2 stream and a regenerated CO2-lean absorbent stream; the diamine is [N,N’-dimethyl-N’-tert-butyl]-1,2-propanediamine (“DMTBPD”), [N,N’-dimethyl-N’(3-methoxypropyl)]-1,2-propanediamine (“DMMPPD”), or (N-morpholinoethyl)-tert-butylamine (“METBA”).  See Porcheron at, e.g., par. 103-104 and 121-150 (esp. 103-104, 122, 134-135, and 145-149).
Regarding claim 7, since p. 2, ln. 1-4 of applicant’s specification-as-filed expressly allows for the inclusion of water in the absorbent, the fact that Porcheron’s Ex. 1-3 absorbents comprise water is not considered to place Porcheron’s disclosures outside of the claimed scope, i.e. Porcheron’s Ex. 1-3 absorbents meet the claim.  MPEP 2111.03 III, citing, e.g., In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).
Regarding claim 16, since Porcheron anticipates claim 1 (from which claim 16 depends), Porcheron’s absorbent is reasonably expected to meet/possess one or both of claim 16’s property limitations.  MPEP 2112.01, citing In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990) (stating that “Products of identical chemical composition can not have mutually exclusive properties”).  Were it otherwise, claim 16 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test (MPEP 608.01(n)III), since claim 16 could conceivably be infringed without also infringing its base claim.  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
claim 19, Porcheron’s regenerated CO2-lean absorbent is cooled (i.e. in heat exchanger E1) and re-introduced into its absorber C1 at a preferred T of 30-60oC, i.e. is cooled to 30-60oC; a 40oC T for the (regenerated) CO2-lean absorbent is specifically disclosed, indicating that the regenerated CO2-lean absorbent was cooled to 40oC before (re-)introduction into absorber C1. See Porcheron at, e.g., par. 121-123, 137, 139, and 145; Fig. 1; MPEP 2131.03.
Regarding claims 20 and 22, Porcheron discloses a method comprising the steps of i) contacting a CO2-comprising mixed gas with a CO2-lean absorbent stream comprising a diamine, at 40oC, to give a CO2-lean product gas stream and a CO2-rich absorbent stream, and ii) heating the CO2-rich absorbent stream at 100-180oC (115-130oC being preferred) to give a CO2 stream and a regenerated CO2-lean absorbent stream; the diamine is DMTBPD, DMMPPD, or METBA.  See Porcheron at, e.g., par. 103-104 and 121-150 (esp. 103-104, 122, 134-135, and 145-149).  As to the viscosity property limitation, since Porcheron otherwise anticipates claim 20, Porcheron’s absorbent is reasonably expected to meet/possess said property.  MPEP 2112.01, citing In re Spada.  Were it otherwise, claim 20 would be rejected under 35 U.S.C. 112(b)/2nd par. for being internally contradictive/inconsistent.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 2, 9, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Porcheron.  Regarding claim 2, Porcheron’s teachings are as above.  Porcheron additionally teaches that the absorbent diamines employed in its method, i.e. those of formula (I), may comprise a branched alkyl or cycloalkyl group for its R1 and/or R2 groups (which correspond to R1 and R2 of claimed Formula I).  See Porcheron at, e.g., par. 63-67.  Although Porcheron does not teach a specific example employing an absorbent diamine comprising a branched alkyl or cycloalkyl group for its R1 and/or R2 groups, Porcheron’s teaching of the appropriateness thereof nevertheless renders employing such a structure as its method’s absorbent diamine (or therewith, given Porcheron’s teaching that “at least one diamine” is employed in its method, see id. at, e.g., par. 65) prima facie obvious.  MPEP 2143 A&B, 2144.06, & 2144.07.
claim 9, Porcheron teaches that its absorbent comprises 10-90 wt% water.  See Porcheron at, e.g., par. 46 and 107.  Although Porcheron’s 10 wt% endpoint lies slightly above the claimed upper limit of <10 wt% (which includes 9.999999 wt%), this nevertheless does not impart patentability: a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  See MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range nevertheless negate non-obviousness, especially in the absence of any criticality statements regarding the claimed range).  Hence, the claimed range is deemed to be prima facie obvious over Porcheron.
Regarding claim 15, Porcheron teaches that its absorbent diamine’s R3 group can preferably be selected from a C1-6 alkoxyalkyl group.  See Porcheron at, e.g., par. 65 and 69-71.  As detailed above, Porcheron specifically employs METBA in its method.  See id. at, e.g., 104 and 149.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porcheron’s overall methodology by employing a diamine such as the claimed (N-morpholinoethyl)-ethoxyethylamine (i.e. replacing METBA’s t-butyl R3 group with -CH2CH2OCH2CH3) either i) instead of, and/or ii) in addition to, Porcheron’s METBA2, especially given Porcheron’s statement of the preferability of employing a C1-6 alkoxyalkyl group for R3.  MPEP 2143 E&G see Porcheron at, e.g., par. 65-66), i.e. separating the diamine’s N atoms by an n-propyl group, and a branched C1-6 group for its diamine’s R3 group (see id. at, e.g., par. 65 and 69-71), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porcheron’s overall methodology by employing a diamine such as the claimed (N-morpholinopropyl)-isobutylamine (i.e. replacing METBA’s t-butyl R3 group with -CH2CH(CH3)2 and its NCH2CH2NH group with NCH2CH2CH2NH) either i) instead of, and/or ii) in addition to, Porcheron’s METBA3, especially given Porcheron’s statement of the preferability of employing an “a” value of 2 and a branched C1-6 group for R3.  MPEP 2143 E&G and 2144.07.  The conclusion of obviousness is further supported by the fact that the claimed (N-morpholinopropyl)-isobutylamine is a mere position isomer and homolog of Porcheron’s METBA (and a homolog of Porcheron’s specifically-taught (N-morpholinoethyl)-isopropylamine, see Porcheron at, e.g., par. 103 and clms. 17-18).  MPEP 2144.09 I-II.

Claims 1, 3, 5, 7, 9, 12-13, 16-20, and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0127103 (published 5/8/14) (“Yang”).  Regarding claims 1, 3, 5, 12-13, 17-18, Yang teaches method comprising the steps of i) contacting a CO2-comprising mixed gas with a CO2-lean absorbent stream comprising a diamine, at 40-60oC, to give a CO2-lean product gas stream and a CO2-rich absorbent stream, and ii) heating the CO2-rich absorbent stream at 105-135oC to give a CO2 stream and a regenerated CO2-lean absorbent stream; Yang teaches that diamines such as N-(n-propyl)-4-aminopiperidine (“nPAP”) and/or 4-2CH3) are appropriately employed, rendering the selection thereof for use in Yang’s method prima facie obvious.  See Yang at, e.g., par. 14-19, 86-91, 94-95, and 145-147; Table 1; Fig. 1; MPEP 2143 E, 2144.06, and 2144.07.  Although Yang’s nPAP and EAP do not meet claim 1’s Formula I because nPAP’s R1 (corresponding to claimed Formula I’s R3) = H and because EAP’s R4 (corresponding to claimed Formula I’s R2) = H, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s overall methodology by replacing its nPAP’s R1 with C1-6, and/or by replacing its EAP’s R4 with C1-6, especially in view of Yang’s teaching of the appropriateness of R1 and R4 being C1-6, with the proviso that when R4 ≠ H, R1 and/or R2 = H (i.e. Yang teaches the appropriateness of modifying its nPAP’s R1 to be C1-6, and/or modifying its EAP’s R4 to be C1-6).  See Yang at, e.g., par. 16-19; MPEP 2143 E, 2144.06, and 2144.07.
Regarding claims 7 and 9, Yang teaches that its absorbent solution is an aq. solution that comprises 5-99 wt% diamine (i.e. 1-95 wt% water), with 10-90 wt% diamine (i.e. 10-90 wt% water) being preferred.  See Yang at, e.g., par. 90.  As Yang’s broad and preferred water concentrations touch and/or overlap the claimed range, the latter is rendered prima facie obvious.  MPEP 2144.05.  Specifically regarding claim 7, since p. 2, ln. 1-4 of applicant’s specification-as-filed expressly allows for the inclusion of water in the absorbent, the fact that Yang’s absorbents comprise water is not considered to place Yang’s teachings (esp. Yang’s teaching of the appropriateness of its absorbent solution comprising 1 wt% water as detailed above) outside of the claimed scope.  MPEP 2111.03 III, citing, e.g., In re Herz.
claim 16, since Yang renders claim 1 (from which claim 16 depends) prima facie obvious, the prima facie obvious modifications to Yang’s nPAP and/or EAP are reasonably expected to meet/possess one or both of claim 16’s property limitations.  MPEP 2144.01.  This conclusion is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Were it otherwise, claim 16 would be rejected under 35 U.S.C. 112(d)/4th par. for failing the two-way infringement test (MPEP 608.01(n)III), since claim 16 could conceivably be infringed without also infringing its base claim.  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp.
Regarding claim 19, Yang’s regenerated CO2-lean absorbent is cooled in heat exchanger 5 and re-introduced into its absorber 2 at a preferred T of 30-60oC (35-45oC being particularly preferred), i.e. is cooled to 30-60oC; a 40-60oC T for the (regenerated) CO2-lean absorbent is specifically taught, indicating that the regenerated CO2-lean absorbent was cooled to 40-60oC before (re-)introduction into absorber 5. See Yang at, e.g., par. 94 and 99; Fig. 1; MPEP 2144.05.
Regarding claims 20 and 22, Yang teaches method comprising the steps of i) contacting a CO2-comprising mixed gas with a CO2-lean absorbent stream comprising a diamine, at 40-60oC, to give a CO2-lean product gas stream and a CO2-rich absorbent stream, and ii) heating the CO2-rich absorbent stream at 105-135oC to give a CO2 stream and a regenerated CO2-lean absorbent stream; Yang teaches that diamines such as N-(n-propyl)-4-aminopiperidine (“nPAP”) and/or 4-2CH3) are appropriately employed, rendering the selection thereof for use in Yang’s method prima facie obvious.  See Yang at, e.g., par. 14-19, 86-91, 94-95, and 145-147; Table 1; Fig. 1; MPEP 2143 E, 2144.06, and 2144.07.  Although Yang’s nPAP and EAP do not meet claim 1’s Formula I because nPAP’s R1 (corresponding to claimed Formula I’s R3) = H and because EAP’s R4 (corresponding to claimed Formula I’s R2) = H, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s overall methodology by replacing its nPAP’s R1 with C1-6, and/or by replacing its EAP’s R4 with C1-6, especially in view of Yang’s teaching of the appropriateness of R1 and R4 being C1-6, with the proviso that when R4 ≠ H, R1 and/or R2 = H (i.e. Yang teaches the appropriateness of modifying its nPAP’s R1 to be C1-6, and/or modifying its EAP’s R4 to be C1-6).  See Yang at, e.g., par. 16-19; MPEP 2143 E, 2144.06, and 2144.07.  As to the viscosity property limitation, since Yang otherwise renders claim 20 prima facie obvious, Yang’s absorbent is reasonably expected to meet/possess said property.  MPEP 2144.01; In re Soni; Titanium Metals Corp. v. Banner; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.  Were it otherwise, claim 20 would be rejected under 35 U.S.C. 112(b)/2nd par. for being internally contradictive/inconsistent.  Trs. of Columbia Univ. v. Symantec Corp.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 30, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: system claim 26 has been treated for examination purposes as depending from independent system claim 25, even though claim 26 currently recites a dependency from method claim 22.
        2 Regarding i), selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.
        3 See fn. 2, above.